Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 1 of 7 PageID #:7566
                                                                                1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   FRED CARTWRIGHT,                        )   Docket No. 15 CV 6759
                                             )
 4             Plaintiff,                    )
                                             )   Chicago, Illinois
 5                  vs.                      )   March 26, 2019
                                             )   9:45 o'clock a.m.
 6   SILVER CROSS HOSPITAL, et al.,          )
                                             )
 7             Defendants.                   )

 8
                TRANSCRIPT OF PROCEEDINGS - STATUS/MOTION
 9               BEFORE THE HONORABLE JOHN ROBERT BLAKEY

10

11   APPEARANCES:
     For the Plaintiff:            PRO SE
12        (via telephone)          BY: MR. FRED CARTWRIGHT
                                   507 East Cass Street
13                                 Joliet, Illinois 60432

14
     For Silver Cross:             BAKER & McKENZIE LLP (Chicago)
15                                 BY: MR. ARTHUR J. ROONEY
                                   300 East Randolph Street
16                                 Suite 5000
                                   Chicago, Illinois 60601
17

18   For Crothall:                 SEYFARTH SHAW LLP
                                   BY: MS. MISTY R. MARTIN
19                                 1075 Peachtree Street, N.E.
                                   Suite 2500
20                                 Atlanta, Georgia 30309

21

22
                         Laura LaCien, CSR, RMR, CRR
23                        Official Court Reporter
                   219 South Dearborn Street, Suite 1212
24                         Chicago, Illinois 60604
                                (312) 408-5032
25
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 2 of 7 PageID #:7567
                                                                                2




 1          (The following proceedings were had in open court:)

 2               COURTROOM DEPUTY:       15 C 6759, Cartwright versus

 3   Silver Cross Hospital.

 4               THE COURT:    Good morning, counsel.        Appearances?

 5               MS. MARTIN:    Misty Martin on behalf of defendant

 6   Crothall Health Care.

 7               MR. ROONEY:    Arthur Rooney for defendant Silver

 8   Cross Hospital.

 9               THE COURT:    Mr. Cartwright, can you state your name

10   for the record?

11               MR. CARTWRIGHT:       Plaintiff, Fred Cartwright.

12               THE COURT:    All right.      Have you found an attorney

13   for yourself, Mr. Cartwright?

14               MR. CARTWRIGHT:       No.    I haven't.

15               THE COURT:    Okay.     Are you continuing to look?

16               MR. CARTWRIGHT:       Yes.

17               THE COURT:    Okay.

18               MR. CARTWRIGHT:       I, I -- I was -- I'm -- every --

19   every time I contact someone, I never get a return call back

20   and -- but not every time.         And I am continuing to look;

21   yes.

22               THE COURT:    Okay.     My understanding is you actually

23   showed for your second deposition after having failed to show

24   for the first one and then the parties have agreed to

25   continue that to another date.           What's the new date for the
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 3 of 7 PageID #:7568
                                                                                 3




 1   finishing of the plaintiff's deposition?

 2              MS. MARTIN:     April 23rd and 24th.

 3              THE COURT:     April 23rd and 24th.        Based on that, the

 4   case management order, Docket Entry 160, I'm going to adjust

 5   those dates.

 6              Gloria, can you see if we're good for a final

 7   discovery status on July 10th?

 8              COURTROOM DEPUTY:       That works, Judge, at 9:45.

 9              THE COURT:     Is that good for the parties?

10              MS. MARTIN:     Yes.

11              MR. ROONEY:     Yes.

12              THE COURT:     Is that good for you, Mr. Cartwright?

13              MR. CARTWRIGHT:       Yes.   July 10th?

14              THE COURT:     July 10th.

15              MR. CARTWRIGHT:       Yes.

16              THE COURT:     Yes.    It's for a court date.        That will

17   be -- the new close of discovery will be July 26th.                Deadline

18   for final pretrial order, motions in limine, October 7th.

19   Deadline for responses to motions in limine, October 16th.

20   Final pretrial conference, October 28th.

21              Gloria, can you take a look at the November 4th

22   trial calendar and see if that looks good for us?

23              COURTROOM DEPUTY:       That works, Judge.

24              THE COURT:     Is that good for the parties?

25              MS. MARTIN:     Yes.
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 4 of 7 PageID #:7569
                                                                                 4




 1              MR. ROONEY:     Yes.

 2              THE COURT:     Is that a good trial date for you, sir?

 3              MR. CARTWRIGHT:        Yes.   Yes, I -- yes.

 4              THE COURT:     Okay.     The Court schedules trials on a

 5   two-week period so you have to keep the whole two weeks open.

 6   You may or may not be the first case on that call.               I set up

 7   to four cases for a trial calendar.           If all the cases are

 8   pending when that date rolls around, which is never the case

 9   because cases are resolved normally by dispositive motion or

10   settlement, I don't anticipate that here obviously, if they

11   are -- no matter how many cases are pending when the date

12   rolls around, I'll take them all sequentially during the

13   two-week period so you might be the first case, you might be

14   the second case.

15              If I can't do them all sequentially myself within

16   the period, I'll refer it to another district court judge,

17   which has also never happened so -- but the main point is

18   make sure you keep that whole two weeks.             I don't anticipate

19   this trial to last two weeks but that would be the Court's

20   concern that you keep your schedule clear for two weeks.

21              Anything else I can help you with today?

22              MS. MARTIN:     Yes.     Plaintiff had filed a motion to

23   compel regarding discovery, a couple of motions.               You struck

24   them for failure to comply with Rule 27 in your standing

25   orders and he refiled them the next day and motioned them for
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 5 of 7 PageID #:7570
                                                                                5




 1   June 24th and we'd like those to be stricken.

 2               THE COURT:    He didn't -- he still didn't notice them

 3   properly.    They will be stricken again.

 4               Mr. Cartwright, you need to follow the rules.

 5   You're not above the law so read the standing orders and the

 6   local rules and comply with them.           Do you understand?

 7               MR. CARTWRIGHT:       Yes.

 8               THE COURT:    Okay.     Hang on a second.      Have you had

 9   an opportunity to see the motion to compel, counsel, in terms

10   of the merits of it?

11               MS. MARTIN:    We have read through the voluminous

12   filings and it is not clear what it is that his issue is.

13               THE COURT:    All right.     As difficult as it is, I'm

14   going to ask that you try to meet and confer to see what you

15   can figure out with him on the other side.

16               MS. MARTIN:    We did reach out via telephone and

17   email and we did not hear back from him to try to discuss the

18   issue, so.

19               THE COURT:    All right.     Mr. Cartwright, there's

20   also -- in the local rules and part of my orders as well, you

21   can't file a motion until you discuss it with the other side

22   first so you need to answer their phone call and discuss what

23   your issues are before you file a motion or I'll strike your

24   motion again.     Do you understand?

25               MR. CARTWRIGHT:       Yes, but I -- but I -- I have been
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 6 of 7 PageID #:7571
                                                                                 6




 1   trying to -- because I sent them a notice, a notice and --

 2   through -- I sent them a notice through email and --

 3   regarding the issues of the motion to compel.

 4              THE COURT:     Okay.     Hang on a second.      That's

 5   insufficient.     You have to talk to them on the phone.             Do you

 6   understand?

 7              MR. CARTWRIGHT:        Yes, but I -- okay, but I -- I, I

 8   left my number and asking them to call but they never

 9   called.

10              THE COURT:     Well, they said they called and they

11   were waiting for a call back from you so at this point it's

12   phone tag and you're it so I need you to call them.                Do you

13   understand?

14              MR. CARTWRIGHT:        Yes, but I -- but -- and again,

15   that I -- that I talked to -- I emailed Mr. -- the -- a

16   couple -- just before the status hearing on the twenty --

17   the -- not the status hearing.            I just emailed them to get

18   his telephone number because he sent me a -- his, his -- I

19   had his name but he never did send me his number and I

20   left -- and I gave him another email stating my number so he

21   can call me back so we could discuss it but he never called

22   me back.

23              THE COURT:     All right.       Their phone number is on the

24   docket so go ahead and --

25              MR. CARTWRIGHT:        Okay.
Case: 1:15-cv-06759 Document #: 287 Filed: 12/06/19 Page 7 of 7 PageID #:7572
                                                                                 7




 1              THE COURT:     -- look them up and call them.           Do you

 2   understand?

 3              MR. CARTWRIGHT:        Okay.   Yes.

 4              THE COURT:     Okay.     All right.     Anything else,

 5   counsel?

 6              MR. ROONEY:     No, your Honor.

 7              THE COURT:     All right.      Anything else, Mr.

 8   Cartwright?

 9              MR. CARTWRIGHT:        No, not at this -- no.       I can't

10   think of nothing right now.

11              THE COURT:     All right.      Thank you.

12              MR. CARTWRIGHT:        Thank you.

13              MS. MARTIN:     Thank you.

14       (Which concluded the proceedings in the above-entitled

15   matter.)

16                            C E R T I F I C A T E

17              I hereby certify that the foregoing is a transcript

18   of proceedings before the Honorable John Robert Blakey on

19   March 26, 2019.

20

21   /s/Laura LaCien
     ________________________                         October 30, 2019
22   Laura LaCien                                           Date
     Official Court Reporter
23

24

25
